Citation Nr: 0834211	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  04-16 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for flat feet.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to a compensable initial rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2000, January 2003, and January 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Philadelphia, Pennsylvania.  

The RO and the Board have deemed the veteran's testimony at a 
hearing before a hearing officer in May 2004 to be a timely 
substantive appeal with regard to the veteran's flat feet and 
lung claims.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for flat 
feet and the issue of entitlement to service connection for 
lung cancer are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A September 2005 VA audiological report shows the greatest 
level of hearing loss among the audiological examination 
reports of record, and the results of this examination 
indicate that the veteran had level II hearing in each ear.




CONCLUSION OF LAW

The criteria for an initial compensable rating for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86; Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2007 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

The Board notes that the VCAA notice was only provided to the 
veteran after the rating decision in this case had been 
promulgated, rather than prior to the initial decision as 
typically required.  However, in a case involving the timing 
of the VCAA notice, the United States Court of Appeals for 
Veterans Claims (Court) held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  After the March 2007 VCAA-compliant letter 
the AOJ then subsequently reviewed the claim and issued 
Supplemental Statements of the Case in February and June 
2008.  Under these circumstances, the Board finds that any 
defect in the VCAA notice has been cured and thus resulted in 
no prejudice to the veteran.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in a February 2008 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the veteran in processing the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the veteran service connection for 
his hearing loss disability, the veteran filed a notice of 
disagreement contesting the initial rating determination.  
The RO furnished the veteran a Statement of the Case that 
addressed the initial ratings assigned including notice of 
the criteria for higher ratings for this condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105, 5103A (West 2002).  Therefore, under these 
circumstances, VA also fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dingess, supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this regard, the veteran's service 
treatment records, VA treatment records and private medical 
records have been obtained and the veteran has been provided 
VA audiological examinations.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran with regard to the veteran's claim 
for an increased initial rating for hearing loss.  The Board 
therefore determines that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.

II.  Legal criteria

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that, during the time period for which an 
increased rating is being evaluated, the criteria for rating 
diseases of the ear were amended effective June 10, 1999. 64 
Fed. Reg. 25202-25210 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial process has been concluded, 
the version more favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the former and amended rating schedule, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests, 
together with the average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

Under the amended schedule, the Board must also consider the 
guidance provided in the pertinent regulations for cases 
which involve exceptional patterns of hearing impairment.  38 
C.F.R. § 4.85, Table VI, Table VIa, Table VII and § 4.86 
(2007).

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

Since the amended criteria are more favorable to the veteran 
the current criteria will be used to evaluate the veteran's 
hearing loss disability.

III.  Hearing Loss

This appeal stems from a rating decision in January 2004 
which originally granted service connection and an initial 
noncompensable rating for bilateral hearing loss, effective 
from July 22, 1998.  Therefore, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as staged ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (2000).
 
A May 1999 VA examination revealed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
30
50
LEFT
10
10
15
25

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 25 decibels in the right ear and 15 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent for each ear.

A private audiological examination performed in January 2000 
revealed puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
10
40
55
LEFT
15
15
25
45

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 29 decibels in the right ear and 25 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent for the right ear 
and 92 percent for the left ear.

A June 2004 VA examination revealed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
60
60
LEFT
15
20
35
45

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 38 decibels in the right ear and 29 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent for the right ear 
and 92 percent for the left ear.

A September 2005 VA examination revealed puretone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
55
60
LEFT
15
20
35
55

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 38 decibels in the right ear and 32 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 88 percent for the right ear 
and 84 percent for the left ear.

An August 2007 VA examination revealed puretone thresholds, 
in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
65
65
LEFT
15
30
55
65

The average puretone thresholds (using the four 1000 to 4000 
frequencies) were 43 decibels in the right ear and 42 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent for the right ear 
and 92 percent for the left ear.

Considering all the audiological examination reports of 
record, the September 2005 VA audiological report shows 
greatest hearing loss disability when considering both the 
puretone thresholds and the speech recognition scores.  
Accordingly, the Board will use the September 2005 report for 
evaluating the veteran's hearing loss disability.

For the right ear, application of an average puretone 
threshold of 38 decibels and a speech recognition score of 88 
percent results in a numerical designation of II under Table 
VI.  For the left ear, application of an average puretone 
threshold of 32 decibels and a speech recognition score of 84 
percent results in a numerical designation of II under Table 
VI.  As applied under Table VII, the left ear numerical 
designation of II and the right ear numerical designation of 
II results in a 0 percent evaluation.

The Board notes that none of the audiological examination 
reports have shown the veteran to have an exceptional pattern 
of hearing loss.  See 38 C.F.R. § 4.86.

Accordingly, the veteran has not met the criteria for an 
initial compensable rating at any time since the grant of 
service connection and staged ratings are not for 
application.  See Fenderson, supra.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
and a compensable initial rating is not warranted.


ORDER

A compensable initial rating for hearing loss is denied.


REMAND

The veteran underwent a left upper lobectomy for non small 
cell lung cancer in March 2002.  The veteran initially 
asserted that he should be granted service connection for 
lung cancer on the basis of his exposure to radiation while 
serving on a ship off the coast of Japan.  A December 2002 
letter from the Defense Threat Reduction Agency verifies that 
the veteran served on ships off the coast of Japan in 1945 
and 1946 but indicates that the veteran was not in an area 
that exposed him to ionizing radiation.  The veteran now 
asserts that his lung cancer was caused by his exposure to 
diesel fumes aboard ship.  The record does reveal that the 
veteran served aboard diesel powered ships.  The veteran 
submitted a July 2004 letter from D.E.P., M.D.  Dr. D.E.P. 
stated that the veteran's lung cancer may have been caused by 
his exposure to diesel oil during service.  The veteran has 
not been provided a VA examination to determine the etiology 
of his lung cancer.  With respect to when a VA examination is 
required, the Court has stated that there is a low threshold 
and requires only that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA 
examination is warranted in the instant case to determine the 
nature and etiology of the veteran's lung cancer, which 
should include a determination as to whether any such 
condition is the result of in-service exposure to diesel 
fumes.  See 38 C.F.R. § 3.159(c)(4).

In two letters dated in June 2004, Dr. D.E.P. suggested that 
additional information concerning the veteran's lung cancer 
should be obtained from a Dr. Kish.  The record does not 
indicate that records were requested from Dr. Kish subsequent 
to June 2004 and VA medical records dated in June 2007 
indicate continued treatment by Dr. Kish.  Dr. Kish's records 
should be requested.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) decided that VA's duty 
to notify a claimant seeking to reopen a claim included 
notice of evidence and information necessary to reopen the 
claim and to establish entitlement to the underlying service 
connection claim.  The Court further determined that VA must, 
in the context of a claim to reopen, address the specific 
basis or bases for the prior denial and respond with a notice 
that specifically describes what evidence would be necessary 
to substantiate that element(s) required to establish service 
connection as deemed insufficient in the previous denial.  
The RO's March 2007 letter contains an error in the notice 
regarding the veteran's flat feet claim and did not provide 
him the elements needed to establish a claim for service 
connection or identify the specific element(s) previously 
lacking.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter which 
is consistent with 38 U.S.C. § 5103(a) and 
Kent that notifies the veteran of the 
elements needed to establish a claim for 
service connection and identifies the 
specific element(s) previously lacking in 
his claim for service connection.  In 
particular, the letter should explicitly 
state the basis for prior denial of 
service connection for flat feet.

2.  Request copies of all of the veteran's 
VA treatment records dated from February 
2008 to present.

3.  After obtaining any required 
authorization from the veteran request 
copies of the veteran's treatment for a 
lung disability from Dr. J. Kish.

4.  When the above actions have been 
accomplished, schedule the veteran for an 
examination by a pulmonary oncologist.  
The examiner should express an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the veteran's lung cancer 
was the result of the veteran's in-service 
exposure to diesel fumes.  The claims 
files should be made available to the 
examiner for proper review of the medical 
history, and the examiner should indicate 
review of the June and July 2004 
statements of Dr. D.E.P., and the articles 
submitted in July 2004 by Dr. D.E.P.

5.  Upon completion of the above requested 
development, reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


